Case 4:20-mc-00018-KES Document 2 Filed 07/02/20 Page 1 of 6 PagelD #: 56

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of South Dakota [~]

SMITHFIELD PACKAGED MEATS CORP.,

» Plaintiff(s)
V.
UNITED STATES OF AMERICA DEPARTMENT OF

LABOR, OCCUPATIONAL SAFETY AND HEALTH
ADMINISTRATION,

Civil Action No. 4:20-MC-18

Defendant(s) :

ee ee eee

SUMMONS IN A CIVIL ACTION

UNITED STATES DEPARTMENT OF LABOR
OFFICE OF THE SOLICITOR OF LABOR

200 CONSTITUTION AVENUE, N.W., ROOM S-2002
WASHINGTON, DC 20210

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: ,.
Lisa Hansen Marso

Boyce Law Firm, L.L.P.

300 South Main Avenue
P.O. Box 5015

Sioux Falls, SD 57117-5015

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Dates

 

Signature of Clerk or Deputy Clerk
Case 4:20-mc-00018-KES Document 2 Filed 07/02/20 Page 2 of 6 PagelD #: 57

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 4:20-MC-18

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (V)

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) ; or

1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 3 or
O I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 4:20-mc-00018-KES Document 2 Filed 07/02/20 Page 3 of 6 PagelD #: 58

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of South Dakota [=]

SMITHFIELD PACKAGED MEATS CORP.,

Plaintiffs)
V.
UNITED STATES OF AMERICA DEPARTMENT OF

LABOR, OCCUPATIONAL SAFETY AND HEALTH
ADMINISTRATION,

Civil Action No, 4:20-MC-18

Defendant(s)

a a a ee

SUMMONS IN A CIVIL ACTION

U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF SOUTH DAKOTA
CARE OF CIVIL PROCESS CLERK

201 FEDERAL BUILDING

515 9TH STREET

RAPID CITY, SD 57701

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: ,.
Lisa Hansen Marso

Boyce Law Firm, L.L.P.

300 South Main Avenue
P.O. Box 5015

Sioux Falls, SD 57117-5015

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 4:20-mc-00018-KES Document 2 Filed 07/02/20 Page 4 of 6 PagelD #: 59

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 4:20-MC-18

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if any)

was received by me on (date)

CI personally served the summons on the individual at (place)

on (date) ; or

© 1 left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date)

, and mailed a copy to the individual’s last known address; or

CT served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 3 or
© I returned the summons unexecuted because
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 4:20-mc-00018-KES Document 2 Filed 07/02/20 Page 5 of 6 PagelD #: 60

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of South Dakota [~]

SMITHFIELD PACKAGED MEATS CORP.,

Plaintiffs) —
V.
UNITED STATES OF AMERICA DEPARTMENT OF

LABOR, OCCUPATIONAL SAFETY AND HEALTH
ADMINISTRATION,

Civil Action No. 4:20-MC-18

- Defendant(s)

ee ee

SUMMONS IN A CIVIL ACTION

UNITED STATES ATTORNEY GENERAL
950 PENNSYLVANIA AVENUE, N.W.
WASHINGTON, DC 20530

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: ,.
Lisa Hansen Marso

Boyce Law Firm, L.L.P.

300 South Main Avenue
P.O. Box 5015

Sioux Falls, SD 57117-5015

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Case 4:20-mc-00018-KES Document 2 Filed 07/02/20 Page 6 of 6 PagelD #: 61

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 4:20-MC-18

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

1 I personally served the summons on the individual at (place)

on (date) 3 or

C7 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date)

, and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or
OI returned the summons unexecuted because 5 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
